Motion Granted; Appeal Dismissed and Memorandum Opinion filed November 29,
2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00619-CV
                                   ____________

                           ROSA MIKEASKY, Appellant

                                          V.

             KLEIN INDEPENDENT SCHOOL DISTRICT, Appellee


                      On Appeal from the 334th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-30245


                     MEMORANDUM OPINION

      This is an appeal from a judgment signed June 23, 2011. On November 21, 2011,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.